DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (method claims 1-10) in the reply filed on January 22, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (NPL#5 on Applicant’s IDS filed 5/31/2019; “Wright”).
Animated video of the Phalinx system being used is shown in this video link: https://www.broadcastmed.com/8064/videos/phalinx-hammertoe-fixation-system-surgical-technique-animation-011725
Youtube link: https://www.youtube.com/watch?v=J7TgjxiCNqM
Wright discloses a method of treatment (pages 1-16), comprising: sliding a bone tamp (page 10; the impactor) over a guide wire (page 10, top paragraph) projecting from a digit of a foot (page 10; Fig. 9) and protruding from an interphalangeal implant (Fig. 9), . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (NPL#5 on Applicant’s IDS filed 5/31/2019; “Wright”), in view of Grafton et al. (US 6517564; “Grafton”).
Wright discloses the method as noted above.
However, Wright does not disclose striking the end of the tamp with a tool.
Grafton teaches a method of treatment (Fig. 6) that uses a tamp (84) and force is applied to the proximal end of the tamp with a mallet (col. 4, lines 11-19). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a mallet to apply the pushing force to the tamp, as taught by Grafton, in the method of Wright, since this is a well-known way to apply force to a tamp (col. 4, lines 11-19) and using a mallet can give the user the ability to apply more force than simply pushing with the hand.

Claims 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (NPL#5 on Applicant’s IDS filed 5/31/2019; “Wright”).
In regards to claim 21, Wright discloses method as noted above, wherein the tamp appears to be a single piece, but for arguments sake the distal cup portion could be welded on to the shaft or attached in some other method.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the tamp of Wright to be integrally formed as a one-piece structure without any seams, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art and vice versa.
Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to just make the drill handle as a monolithic part of the tamp for the same reasons. It is nice to have the drill handle a separate piece so it can be used with the different parts, but if Wright is always going to using the drill handle on the tamp, it would seem obvious to one of ordinary skill in the art to just make the tamp with a preformed handle that can be monolithic or connected as separate parts.
In regards to claims 23 and 24, Wright discloses the method as noted above, wherein the bone tamp is inserted using a drill handle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the drill handle and bone tamp one monolithic piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art and vice versa.
This would result in the bone tamp including a reduced outer diameter section (page 9; note the handle structure) adjacent the distal end portion (pages 9 and 10 give understanding how the handle attaches to the impactor, the monolithic structure would . 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (NPL#5 on Applicant’s IDS filed 5/31/2019; “Wright”), in view of Kropff et al. (US 2014/0193198; “Kropff”).
Wright discloses the method as noted above.
However, it is not clear if the tamp/impactor is a single piece or multiple pieces put together.
Kropff teaches a tamping tool. (abstract) that can be either a single piece or multi-piece device (paragraph [0027]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the tamp of Wright as a single integrally formed one-piece structure without any seam, as taught by Kropff, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art and vice versa. Also, in the medical field it is known that single monolithic pieces are easier to sterilize rather than having a lot of connections that can allow residue to collect therein.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (NPL#5 on Applicant’s IDS filed 5/31/2019; “Wright”), in view of Holt et al. (US 5395372; “Holt”).
Wright discloses the method as noted above.
However, Wright does not disclose directly striking a proximal end of the tamp with tool to apply the force.
Holt teaches applying force to an object (Fig. 8; col. 3, lines 44-60) by directly striking a proximal end of an impactor (62) with a tool (63).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to directly strike the tamp of Wright with a tool, as taught by Holt, in order to help apply force to the impactor (Fig. 8; col. 3, lines 44-60). This could be done in substitution to using the drill handle or in combination with the drill handle. For instance the surgeon uses the drill handle to help do the initial placement, but then the surgeon can either strike the drill handle to get the extra force that may be required or even take the handle off and directly strike the tamp to get the extra force that may be required. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (NPL#5 on Applicant’s IDS filed 5/31/2019; “Wright”), in view of Kropff et al. (US 2014/0193198; “Kropff”), in view of Holt et al. (US 5395372; “Holt”).
Wright in view of Kropff discloses the method as noted above.
However, they do not disclose directly striking a proximal end of the tamp with tool to apply the force.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to directly strike the tamp of Wright in view of Kropff with a tool, as taught by Holt, in order to help apply force to the impactor (Fig. 8; col. 3, lines 44-60). This could be done in substitution to using the drill handle or in combination with the drill handle. For instance the surgeon uses the drill handle to help do the initial placement, but then the surgeon can either strike the drill handle to get the extra force that may be required or even take the handle off and directly strike the tamp to get the extra force that may be required.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (NPL#5 on Applicant’s IDS filed 5/31/2019; “Wright”), in view of Kleiner (US 2011/0196433).
Wright discloses the method as noted above.
However, Wright does not disclose if the tamp is sanitized after use.
Kleiner teaches a method that sanitizes the surgical components after being used in a first procedure so they can be used in a second procedure (paragraph [0041]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to sanitize the tamp of Wright in the manner taught by Kleiner, in order to be able to reuse the tamp (paragraph [0041]).



Response to Arguments
In response to Applicant’s argument that Wright does not disclose that the distal end of the bone tamp has a concave contour, the Examiner respectfully disagrees. Page 10 shows what the impactor/bone tamp looks like. Note that there is a shaft connected to the distal cup. For the device to fit in the case (see page 14) the shaft is inside the case and we are seeing inside the cup. Furthermore, the video shows the case and the impactor at 14-22 seconds and it is clear that it is a cup having a concave contour.
In response to Applicant’s argument regarding claim 7, the Examiner is not persuaded. As noted in the office action there is something grasping the shaft (page 3 of the office action). Applicant points out that this is the drill handle, which is correct based on page 10 of Wright. Therefore, at least the drill handle is grasping the reduced diameter portion of the shaft in order to push the bone tamp. 
In response to Applicant’s argument geared towards claims 4 and 5, the Examiner is not persuaded. The addition of the mallet and using it to apply force to the tamp of Wright would be obvious to one of ordinary skill in the art for the reasons mentioned above. Once the combination is made it would be up to the user whether or not they decide to strike the tamp itself or the backside of the drill handle. Both of those devices certainly are designed to allow a mallet to tap the proximal ends thereof (pages 9 and 10 show the structure of each). It should be noted that claim 4 does not require direct contact between the tool and the proximal end of the bone tamp, so if the tool strikes the drill handle on the proximal end of the tamp, it is still meeting the claimed 
New claims are addressed by the office action above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775